DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 2-30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites (a) receive information about a person’s vision, the information comprising refraction data of the person’s eve, and information about a material to create a lens (b) send the information about the person’s vision and the material to create the lens to the second computer and receive a notification that the lens cannot be manufactured or a calculated lens prescription from the second computer, and (c) send an order for the lens based on the calculated lens prescription and the information about the material to create the lens to the third computer, the order comprising the calculated lens prescription; wherein the calculated lens prescription comprises at least one or more parameter selected from the group consisting of sphere, cylinder, cylinder axis, prism, and base. Claim 13 and 30 recite determining information about a person’s vision based on one or more refractions of the persons eye. Claims 2, 7, 14, 19, and 25 recite “wherein the second computer is configured to determine a lens characteristic and to compare the lens characteristic to a threshold value. The limitation of receiving and sending information and determining, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a first second and third computer nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the programming, “receiving”, “sending”, and “determining” in the context of this claim encompasses the user manually 
Dependent Claims 3-6, 8-12, 15-18, 20-23, and 26-29 include additional limitations, for example further limiting the transmitted data but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and do not recite any functions that are not well-understood, routine, and conventional activities that any generic computing structure is expected to be capable of performing. 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered 
Therefore, whether taken individually or as an ordered combination, Claims 2-30 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed 1/18/2019 have been fully considered but they are not persuasive. 
Applicant argues that the feature of wherein the second computer is configured to be updated if an algorithm is generated or updated at least integrates the exception into a practical application. However, the capability of a computer to receive updates is a routine computing function. The benefit of not having to update a local systems software is a benefit to any web/cloud based processing which are routine and conventional computing activities.
With respect to the limitation of “wherein the calculated lens prescription is optimized for a distance different from infinity” this encompasses determining a prescription for reading glasses which is a well known practice.
The rejection is therefore maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA A LAM/Primary Examiner, Art Unit 3686